Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 1 of 11



 Keith M. Aurzada (State Bar No. 24009880)
 Michael P. Cooley (State Bar No. 24034388)
 Lindsey L. Robin (State Bar No. 24091422)
 BRYAN CAVE LEIGHTON PAISNER LLP
 2220 Ross Avenue, Suite 3300
 Dallas, TX 75201
 T: 214.721.8000
 F: 214.721.8100

 Counsel for Park County Treasurer

                 UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


In re:                                         §     Chapter 11
                                               §
Vanguard Natural Resources, LLC, et al.,       §     Case No. 17-30560
                                               §
                                               §
               Debtors.                        §     Jointly Administered
                                               §
Vanguard Operating, LLC,                       §
                                               §
               Plaintiff,                      §
                                               §
vs.                                            §     Adv. Proc. No. 18-03249
                                               §
Park County Treasurer, Wyoming                 §
                                               §
                                               §
               Defendant.                      §


                     PARK COUNTY TREASURER’S
                ORIGINAL ANSWER AND COUNTERCLAIM

        The Treasurer for Park County, Wyoming (the “Defendant”) files this its
Original Answer and Counterclaim in response to the Complaint filed by the
reorganized debtor Vanguard Operating, LLC (the “Plaintiff”) and, in support of
thereof, the Defendant would respectfully show the Court as follows:

                                   THE PARTIES

        1.       Defendant is without knowledge or information sufficient to form
a belief as to the allegations of this paragraph. Therefore, Defendant cannot admit
or deny such allegations at this time.

________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 1
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 2 of 11



       2.      Defendant admits all allegations of this paragraph.

                          JURISDICTION AND VENUE

        3.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        4.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        5.      Defendant admits that certain of the causes of action asserted by
Plaintiff are core proceedings and certain are non-core proceedings. However, to
the extent any causes of action are non-core, Defendant consents to the entry of
final orders or judgment by this Court.

        6.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        7.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

                               BASIS FOR RELIEF

        8.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        9.     Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        10.      Defendant is without knowledge or information sufficient to form
a belief as to the allegations of this paragraph. Therefore, Defendant cannot admit
or deny such allegations at this time.

                           FACTUAL BACKGROUND

       11.     Defendant admits all allegations of this paragraph, as evidenced by
the docket for Case No. 17-30560.

       12.     Defendant admits all allegations of this paragraph, as evidenced by
the docket for Case No. 17-30560.

       13.     Defendant admits all allegations of this paragraph, as evidenced by
the docket for Case No. 17-30560.

       14.     Defendant admits all allegations of this paragraph, as evidenced by
the Plan.

       15.     Defendant denies all allegations of this paragraph.


________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 2
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 3 of 11



        16.    Defendant admits the allegations of this paragraph, as evidenced
by the claims register maintained by Prime Clerk LLC.

       17.     Defendant admits it has not yet filed a proof of claim for 2017 ad
valorem taxes.

       18.     Defendant denies the allegations of this paragraph.

        19.     Defendant admits that it sent Plaintiff an invoice for ad valorem
taxes on or about October 2, 2017. Defendant denies that this invoice violates
either the discharge injunction or the Plan Injunction.

       20.      Defendant admits that Plaintiff paid Defendant $879,873.78 for ad
valorem taxes on or about November 13, 2017. Defendant denies that the
Reorganized Debtor’s obligation for the ad valorem taxes was discharged.
Defendant denies that the Post-Petition Transfer was made in error and that the
Post-Petition Transfer was not authorized by the Bankruptcy Code or the Court.

                          RESERVATION OF RIGHTS

       21.     Defendant states that no response is required to this paragraph.

   COUNT I: DECLARATION OF IMPROPER PLAN DISTRIBUTION

       22.     Defendant states that no response is required to this paragraph.

       23.     Defendant admits all allegations of this paragraph, as evidenced by
the Plan.

       24.     Defendant admits all allegations of this paragraph, as evidenced by
the Plan.

       25.     Defendant admits all allegations of this paragraph, as evidenced by
the Plan.

       26.     Defendant admits all allegations of this paragraph, as evidenced by
the Plan.

       27.     Defendant denies all allegations of this paragraph.

       28.     Defendant denies all allegations of this paragraph.

        29.    Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

             COUNT II: AVOIDANCE UNDER 11 U.S.C. § 549(a)




________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 3
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 4 of 11



       30.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       31.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       32.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       33.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       34.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       35.     Defendant states that no response is required to this paragraph
because Count II was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

 COUNT III: DISGORGEMENT OF IMPROPER PLAN DISTRIBUTION
                    UNDER 11 U.S.C. § 105

       36.     Defendant states that no response is required to this paragraph.

        37.    Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        38.    Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

       39.     Defendant denies all allegations of this paragraph.

        40.    Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

        41.    Defendant states that the allegations of this paragraph constitute
legal conclusions to which no response is required.

                     COUNT IV: UNJUST ENRICHMENT

       42.     Defendant states that no response is required to this paragraph.

       43.     Defendant denies all allegations of this paragraph.


________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 4
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 5 of 11



       44.     Defendant denies all allegations of this paragraph.

       45.     Defendant denies all allegations of this paragraph.

       46.     Defendant denies all allegations of this paragraph.

COUNT V: RECOVERY OF AVOIDED TRANSFERS UNDER 11 U.S.C. §
                         550

       47.     Defendant states that no response is required to this paragraph
because Count V was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       48.     Defendant states that no response is required to this paragraph
because Count V was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       49.     Defendant states that no response is required to this paragraph
because Count V was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

       50.     Defendant states that no response is required to this paragraph
because Count V was withdrawn pursuant to the Stipulation of Withdrawal of
Counts II of Plaintiff’s Complaint [Docket No. 11].

 COUNT VI: DISALLOWANCE OF CLAIM 215 UNDER 11 U.S.C. § 502

       51.     Defendant states that no response is required to this paragraph.

       52.     Defendant denies the allegations of this paragraph.

       53.     Defendant states that no response is required to this paragraph.

                             PRAYER FOR RELIEF

Defendant states that no response to this paragraph is required:

       A.      Defendant states that no response to this paragraph is required;

       B.      Defendant states that no response to this paragraph is required;

       C.      Defendant states that no response to this paragraph is required;

       D.      Defendant states that no response to this paragraph is required;

       E.      Defendant states that no response to this paragraph is required;

       F.      Defendant states that no response to this paragraph is required;


________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 5
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 6 of 11



       G.      Defendant states that no response to this paragraph is required;

       H.      Defendant states that no response to this paragraph is required; and

       I.      Defendant states that no response to this paragraph is required.

                           AFFIRMATIVE DEFENSES

        1.      Defendant states that Plaintiff’s claims are barred, in whole or in
part, by the doctrine of res judicata.

        2.      Defendant states that Plaintiff’s claims are barred, in whole or in
part, by the doctrines of collateral estoppel and by the law of the case.

        3.      Defendant states that Plaintiff’s claims are barred, in whole or in
part, by the doctrine of laches.

        4.      Defendant states that Plaintiff’s claims are barred, in whole or in
part, by the doctrine of waiver.

        5.     Defendant states that Plaintiff’s claims are barred, in whole or in
part, by considerations of equity.

                                COUNTERCLAIM

        6.     Defendant and Counter-Plaintiff the Treasurer of Park County,
Wyoming (the “County”) files this Counterclaim against Plaintiff and, in support
thereof, would respectfully show the Court as follows:

                           FACTUAL BACKGROUND

A.     THE CHAPTER 11 CASE

        7.    The debtors in the underlying proceeding, including the Plaintiff
(the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) on February 1, 2017 (the
“Petition Date”).

        8.      On February 2, 2017, the Debtors filed an Emergency Motion for
Entry of Interim and Final Orders Authorizing Payment of Certain Prepetition
and Postpetition Taxes and Fees [Docket No. 8] (the “Taxes Motion”) requesting
authority to pay certain taxes, including ad valorem and severance taxes, that arise
or accrue in the ordinary course of their business. Later that same day, the Court
entered a final order (the “Taxes Order”) authorizing the payment of prepetition
taxes as follows:

               Vanguard is authorized to remit and pay (or use tax credits
               to offset) the Taxes and Fees that accrued prior to the


________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 6
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 7 of 11



               Petition Date and that will become payable during the
               pendency of these chapter 11 cases, and remit and pay (or
               use tax credits to offset) Taxes and Fees that arise or accrue
               in the ordinary course of business on a postpetition basis, in
               each case, solely to the extent that such Taxes and Fees
               become payable in accordance with applicable law.

Docket No. 59, at 2-3.

        9.     In accordance with the Taxes Order, the Debtors continued to pay
their ad valorem taxes.

       10.   The date for governmental units to file claims was July 31, 2017
(the “Government Bar Date”).

       11.    Debtors filed their Modified Second Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code [Docket No. 1096] (the
“Plan”) on July 17, 2017. The Court confirmed the Plan the following day, and
the Plan became effective on August 1, 2017 (the “Effective Date”).

       12.     Article IV, Section E of the Plan provides that “on the Effective
Date, all property in each Estate, all Causes of Action, and any property acquired
by any of the Debtors pursuant to the Plan shall vest in each applicable
Reorganized Debtor, free and clear of all Liens, Claims, charges or other
encumbrances…on and after the Effective Date, each of the Reorganized Debtors
may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, Equity Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.” (emphasis added)

B.     WYOMING AD VALOREM TAXES

        13.     The procedures for the assessment, calculation, imposition, and
collection of Wyoming severance and ad valorem taxes are set forth in chapters
13 and 14 of title 39 of the Wyoming Statutes. Generally speaking, severance
taxes assessed on minerals severed from the ground are payable to the State of
Wyoming approximately 60 days from the date of production. Ad valorem taxes
on the same production are assessed, calculated, and billed approximately one
year in arrears. Thus, for example, ad valorem taxes for the 2016 production year
are invoiced in August 2017 and payable in late 2017 and early 2018; taxes for
the 2017 production year are invoiced in August 2018 and payable in late 2018
and early 2019.

       14.     County ad valorem (gross products) taxes on mineral production,
the sole tax at issue in this adversary proceeding, are initially assessed by the
Wyoming Department of Revenue (DOR) and certified to the applicable county in
late May or early June of each year. Wyoming is a self-reporting state, which
means that Plaintiff, as taxpayer, self-reports the volumes and values of

________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 7
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 8 of 11



production to the DOR on an annual basis. W.S. §§ 39-14-207(a); § 39-14-
202(a)(ii). The DOR then processes the return submitted by the taxpayer and
certifies those values to the applicable county for placement on its tax rolls. W.S.
§ 39-14-202(a)(iii). The same information is reported by the taxpayer to the state
on a monthly basis for severance tax purposes. W.S. § 39-14-207(a)(v).

        15.     Based upon the information received from the taxpayer pursuant to
W.S. § 39-14-207, the Wyoming DOR then values the crude oil, lease condensate,
and natural gas produced in the preceding calendar year for tax purposes and
certifies that value to the applicable county. W.S. § 39-14-202(a)(ii), (iii). The
certification of taxable values to the counties typically occurs in late May or early
June. The County Assessor then takes the DOR-certified values for production
and places them on the county tax rolls. The County Treasurer is responsible for
the collection of tax revenue in the county, including ad valorem taxes charged on
the production of natural gas and other minerals in the county.

        16.     By statute, the Board of County Commissioners levies the requisite
taxes for the year on or before the first Monday of August. W.S. § 39-13-
107(b)(i)(A). On or before the third Monday of August, the county assessor then
computes each taxpayer’s tax obligation from the certified values. Id. Upon
receiving the tax list from the county assessor, the county begins the process of
collecting the taxes levied. Id. The county is required by statute to send a written
statement to each taxpayer on or before October 10, W.S. § 39-13-107(b)(i)(C).

        17.   Once tax statements are issued, taxes are due in two equal
installments. W.S. § 39-13-108(b)(i).

        18.     Plaintiff paid the first installment of the ad valorem taxes (the
“Tax Obligation”) owed to the County in November 2017 (the “Tax Payment”)
after the Effective Date.

       19.      On August 15, 2018, over a year after the Effective Date of the
Plan, Plaintiff brought this suit against the County seeking to recover the Tax
Payment.

                               CAUSE OF ACTION

        20.     In the event the Plaintiff prevails on one or more of its claims such
that the County is required to repay some or all of the Tax Payment, the County
requests an allowed claim against Plaintiff’s bankruptcy estate in an amount equal
to the Tax Payment repaid (the “Claim”). The County further requests that such
Claim be deemed timely filed in the underlying bankruptcy case in accordance
with Rule 9006(b)(1) and the doctrine of excusable neglect.

       21.     The Court should permit filing of a Claim because the taxes were
legitimately assessed, levied, noticed, and paid. The County did not file a proof of
claim because it relied in good-faith on the Tax Order.


________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 8
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 9 of 11



        22.    Under Rule 9006(b)(1), courts have discretion to allow a party to
file a tardy proof of claim “where the failure to act was the result of excusable
neglect.” Fed. R. Bankr. P. 9006(b)(1). Although not defined in the rule, the
concept of excusable neglect was considered and expanded upon by the Supreme
Court its Pioneer decision. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
P’ship, 507 U.S. 380 (1993). Allowing late-filed claims in appropriate
circumstances advances Chapter 11’s goal of “avoiding forfeiture by creditors.”
Pioneer, 507 U.S. at 389.

        23.    The Supreme Court observed in Pioneer that the determination of
whether a creditor’s neglect is excusable is “at bottom an equitable one, taking
into account all relevant circumstances surrounding the party’s omission.”
Pioneer, 507 U.S. at 395. These “guideposts,” the Supreme Court concluded,
include “the danger of prejudice to the debtor, the length of the delay and its
potential impact on judicial proceedings, the reason for the delay, including
whether or not it was in control of the movant, and whether the movant acted in
good faith.” Id.; see also In re Eagle Bus Mfg., Inc., 62 F.3d 730, 737 (5th Cir.
1995). The standard for finding excusable neglect is “a flexible one because it is
rooted in equity.” Eagle Bus, 62 F.3d at 739; see also Pioneer, 507 U.S. at 392
(observing that excusable neglect is a “somewhat ‘elastic concept’”).

       24.      In this case, the Pioneer factors weigh in favor of finding excusable
neglect and allowing the County to file a proof of claim in the event Plaintiff is
successful in recovering the Tax Payment.

        25.     Filing the Claim would not prejudice Plaintiff. Plaintiff at all
relevant times was fully aware of the property tax obligations owed to the County.
See Eagle Bus, 62. F.3d at 737-38 (finding it significant to the question of
prejudice that the debtor was aware of the claims represented by the late filing
prior to negotiating and confirming its plan of reorganization). Seeking leave from
the Court in the Taxes Motion to pay property taxes that accrued prepetition and
become payable postpetition demonstrates Plaintiff’s awareness of its Tax
Obligation.

        26.     Allowing the County to file the Claim would not impact the
administration of the underlying bankruptcy case. Delays of up to two years
between the claims bar date and the filing of a proof of claim have been excused
“so long as the delay does not have a significant impact on judicial proceedings.”
Pilgrim’s Pride, 2011 WL 576070, at *4 (“The critical consideration regarding
this fourth factor is not the elapsed time of the delay, however, but rather the
effect of that delay on the judicial administration of the case.”). As Plaintiff has
already paid the claim, allowing the County to file the Claim would not impact
the administration of the case.

       27.      Furthermore, this Court has already ruled that tardy claims filed by
counties in this matter are allowed under some circumstances. See Order Allowing
the Late-Filed Claim No. 1046 of Sublette County, Wyoming as Timely Filed

________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                         PAGE 9
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 10 of 11



[Docket No. 1788]. Nothing differentiates this County from Sublette County,
Wyoming in relation to allowing late-filed claims.

       28.    The County has acted with good faith at all times. The County had
every reason to believe Plaintiff intended to continue paying its taxes in the
ordinary course of business notwithstanding the bankruptcy filing. Plaintiff’s
own conduct in requesting entry of the Taxes Order strongly suggests that it was
unnecessary to file a proof of claim.

                                      PRAYER

       Defendant prays that the Court enter judgment in favor of Defendant and
grant such other and further relief, at law or in equity, to which Defendant may
show itself to be justly entitled.




Dated: January 7, 2019.                Respectfully submitted,


                                       By: /s/ Keith M. Aurzada
                                          Keith M. Aurzada
                                          State Bar No. 24009880
                                          Michael P. Cooley
                                          State Bar No. 24034388
                                          Lindsey L. Robin
                                          State Bar No. 24091422
                                          BRYAN CAVE LEIGHTON PAISNER LLP
                                          2200 Ross Avenue, Suite 3300
                                          Dallas, TX 75201
                                          T: 214.721.8000
                                          F: 214.721.8100
                                          keith.aurzada@bclplaw.com
                                          michael.cooley@bclplaw.com
                                          lindsey.robin@bclplaw.com

                                       Counsel for Park County Treasurer




________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                        PAGE 10
Case 18-03249 Document 19 Filed in TXSB on 01/07/19 Page 11 of 11



                      CERTIFICATE OF CONFERENCE

       I certify that on January 7, 2019, a true and correct copy of the foregoing
document was served on all counsel of record via the court’s electronic filing
system.

James T. Grogan
BLANK ROME
717 Texas Avenue, Suite 1400
Houston, TX 77002
T: 713.632.8652
F: 713.583.5864
jgrogan@blankrome.com

Counsel for Plaintiff Vanguard Operating, LLC


                                         /s/ Keith M. Aurzada
                                             Keith M. Aurzada




________________________________________________________________________________________
PARK COUNTY TREASURER’S ORIGINAL ANSWER AND COUNTERCLAIM                        PAGE 11
